Citation Nr: 1722669	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision granted service connection for traumatic arthritis of the left knee and assigned a 10 percent disability evaluation, effective from January 13, 2005, and addressed additional issues that are not before the Board at this time.  The Veteran appealed that decision. 

A hearing was held in September 2009, in Waco, Texas, before the undersigned Veterans Law Judge. 

The Board remanded the left knee claim for further development in March 2010.  The matter of entitlement to TDIU was not before the Board at that time. 

In November 2010, the Board denied the Veteran's left knee claim, but noted that, during the pendency of the appeal, the Veteran had asserted that his service-connected left knee disability rendered him unemployable.

As noted by the Board in November 2010, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the issue of the Veteran's entitlement to a TDIU was raised by the record, and as such was properly before the Board in November 2010.  The Veteran's TDIU claim was remanded by the Board for further procedural and evidentiary development in November 2010, June 2011, and March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, following the June 2016 issuance of the last Supplemental Statement of the Case of record, the Veteran submitted a statement in which he describes his ability to work and occupational limitations.  Additionally, VA treatment records, to include examination reports that address the functional effects of service-connected disabilities, were recently associated with the claims file.  Thus, the Board finds that the present claim must be remanded to afford the Veteran his due process right to initial AOJ consideration of the new evidence.  See 38 C.F.R. § 19.31(b) (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




